Case 1:18-cr-00588-RMB Document 59-1 Filed 01/19/21 Page 1 of 3 PageID: 556




                       DECLARATION OF JAMES GIBBS


     In accordance with the provisions of Section 1746 of Title 28, Uni ed

States Code, I the undersigned James Gibbs, do hereby make the follo mg

declaration:

     1. I am an Associate Warden with the Federal Bureau of Prisons,

Federal Correctional Institution ("FCI"), Fort Dix, New Jersey ("FCI Fort Dix").

I have held this position since February 2, 2020. I am also currently Ac ing

Warden of FCI Fort Dix.

     2. According to the FCI Fort Dix's Health Services Administrator ( the

Administrator"), the total number of COVID-19 positive inmates at FCI      ort

Dix as of January 19, 2021, is 57. Further, FCI Fort Dix began adminis ering

the COVID-19 vaccine to staff this afternoon.

     3. It is my understanding that the discrepancy between the num

positive FCI Fort Dix COVID-19 inmates posted on the www.bop.gov an FCI

Fort Dix's internal reporting number is due primarily to the lag time be    een

when an inmate has "recovered" and when a member of the FCI Fort D.

medical staff with the necessary access enters that information into the

Bureau of Prison's ("BOP") Electronic Medical Records ("BEMR") system

which is the source of the reported numbers on the BOP website. There is

also a delay between when information is entered into BEMR and when the

BOP Central Office staff change the web site information.



                                        1
Case 1:18-cr-00588-RMB Document 59-1 Filed 01/19/21 Page 2 of 3 PageID: 557




     4. When an inmate has "recovered" pursuant to CDC Guidelines, the

Administrator or one of the two Assistant Health Services Administrato s

("the Administrators") tracks the change from "positive" to "recovered" n a

spreadsheet that is used internally at FCI Fort Dix but is not distribute in

real-time to the Central Office of the BOP. The Administrators track thi

information on a daily basis (aside from holidays and weekends). I rely

Administrators to provide me the accurate daily number of total inmate

positive and total inmates recovered. That is FCI Fort Dix's internal pos tive

reporting number.

     5. In addition to the internal tracking spreadsheet, when an inma e

recovers from COVID-19, the diagnosis code must be updated by FCI F rt Dix

medical personnel on the inmate's BEMR chart. Specifically, the code is

changed from "current" to "resolved." This diagnosis code is how the B

Central Office staff obtain the institution's COVID positive number and

reports that number on the BOP web site. As noted above, there is ofte     a

delay between the inmate's change to "resolved" or recovered status, an

date that FCI Fort Dix medical personnel can make an entry into the in

BEMR record. The delay varies based upon, among other things, manp             er,

amount of entries to be made, and other responsibilities of those makin

entries. Prior to the December 2020 outbreak, FCI Fort Dix personnel w re

timelier in entering the information into the BEMR system since there

less manpower issues based on the low number of positive cases.


                                        2
Case 1:18-cr-00588-RMB Document 59-1 Filed 01/19/21 Page 3 of 3 PageID: 558




     6. Positive diagnoses are typically entered into the BEMR system on the

date the laboratory test results are received at the institution. Again, i

is a slight delay, it is based on the numerous reasons listed above incl ding

manpower and amount of entries to be made.


            I declare that the foregoing is true and correct to the best
            of my knowledge and belief, and is given under penalty
            of perjury pursuant to 28 U.S.C. § 1746.




                                                            \-Jq.~(
                                                          Date




                                         3
